Citation Nr: 0000743	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  99-21 078	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on February 4, 1997; a notice of 
disagreement was received by VA after November 18, 1988; and 
the veteran retained an attorney in July 1997, within one 
year of the date of the Board's decision.

2.  On July 17, 1997, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.  

3.  A September 1999 RO decision granted service connection 
for spondylolisthesis, L5-S1, status post laminectomy, 
evaluated as 60 percent disabling, effective from March 30, 
1992, and this determination resulted in past-due benefits 
being payable to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the July 17, 
1997, attorney fee agreement, for the receipt of compensation 
for service-connected spondylolisthesis, L5-S1, status post 
laminectomy, for the period of time between March 30, 1992, 
and September 28, 1999, have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on February 4, 
1997, finding that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for spondylolisthesis which had been denied in a 
1989 rating decision.  Thereafter, the veteran and his 
attorney entered into an attorney fee agreement to represent 
the veteran in his claim for VA benefits denied in the 
February 1997 Board decision.  At that time, the veteran was 
appealing the denial of this claim to the United States Court 
of Appeals for Veterans Claims (Court).  The attorney fee 
agreement called for the attorney to be paid on a contingent 
basis 20 percent of any past-due benefits directly by the VA.  

In September 1998, the Court issued a Memorandum Decision 
reversing the Board decision on the issue of whether new and 
material evidence had been received to reopen the claim for a 
back disorder and remanding the case to the Board for de novo 
review of the issue of service connection for a low back 
disorder on the merits.  In March 1999, the Board issued a 
decision remanding the case to the RO for development 
consistent with the Court decision.  Following the submission 
of additional evidence and additional examination of the 
veteran, the RO granted service connection for 
spondylolisthesis, L5-S1, status post laminectomy in a 
September 28, 1999, rating action, and assigned a 60 percent 
evaluation, effective from March 30, 1992.  Also in that same 
rating decision, the RO granted service connection for 
external otitis and tinnitus, each evaluated at 10 percent, 
effective from February 1994.  Thereafter, by letter dated 
October 14, 1999, the veteran and his attorney were informed 
as to past-due benefits and the amount withheld for attorney 
fees.  

Based on this evidence, the Board finds that the July 17, 
1997, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated in January 1990, thus after November 
18, 1988, and documentation reflecting the retention of 
counsel within one year of the Board's decision.  Therefore, 
all of the statutory criteria for payment of attorney's fees 
directly by VA out of past-due benefits have been met.  See 
38 U.S.C.A. § 5904(d).

Thus, the regulatory requirements have been met because the 
total fee (excluding expenses) required in the agreement does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and, as reflected in the RO's October 1999 letter, 
the award of past-due benefits resulted in a cash payment to 
the veteran from which a fee may be deducted.  See 38 C.F.R. 
§ 20.609(h)(1).

However, in the aforementioned letter to the veteran and his 
attorney, the RO indicated that past-due benefits had been 
computed as $69,311.00, and that 20 percent of that amount or 
$13,862.20, representing the maximum past-due benefits 
allowable for attorney fees, was being withheld from the 
veteran's award pending a determination by the Board 
regarding the award of attorney fees in this case.  The Board 
notes that this award appears to have been calculated based 
upon additional service-connected disabilities for which the 
attorney did not represent the veteran, which were not 
previously denied by the Board, and were not related to the 
issue denied by the Board in February 1997.  These 
disabilities include external otitis and tinnitus.  Thus, it 
would appear that the attorney is not entitled to the entire 
$13,862.20 set aside by the RO.

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.  However, the Board 
notes that the figure noted by the RO in its October 1999 
letter appears to include past-due benefits connected with 
the grant of service connection for the low back disorder, 
external otitis and tinnitus, rather than just the low back 
disorder.  As such, the Board notes that recalculation will 
be required in order to determine the exact amount payable to 
the attorney based upon the grant of service connection 
exclusively for spondylolisthesis, L5-S1, status post 
laminectomy.  As observed by the veteran's attorney in her 
October 20, 1999, letter, the 20 percent fee should be 
limited to the retroactive award for the spondylolisthesis 
claim.  

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
the grant of compensation for spondylolisthesis, L5-S1, 
status post laminectomy, are met concerning the past-due 
benefits.  Past-due benefits is defined in 38 C.F.R. § 
20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of 
spondylolisthesis, L5-S1, status post laminectomy, only, that 
accrued between the effective date of the award, i.e., March 
30, 1992, and the date of the grant of the benefit by the RO, 
i.e., September 28, 1999.  Thus, the attorney is entitled to 
payment of 20 percent of the amount of the award for 
spondylolisthesis, L5-S1, status post laminectomy, accrued 
between those two dates.  See 38 C.F.R. § 20.609(h)(3)(i) 
(1999).  Payment of monetary benefits based, as here, on an 
award of service connection may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (1999).  Hence, the 
actual payment of monetary benefits was effective from April 
1, 1992, as the veteran and his attorney were advised by the 
previously noted correspondence from the RO.  



ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran solely for the grant of service connection for 
spondylolisthesis, L5-S1, status post laminectomy, from the 
effective date of March 30, 1992, to September 28, 1999.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


